Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered March 14, 2001, convicting defendant, after a jury trial, of criminal *159possession of a controlled substance in the third and fifth degrees and criminally using drug paraphernalia in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the jury and there is no basis upon which to disturb its determinations (see People v Gaimari, 176 NY 84, 94). The officer’s testimony was-both plausible and corroborated by the evidence recovered from defendant’s person.
We decline to invoke our interest of justice jurisdiction to dismiss the non-inclusory concurrent count (see People v Spence, 290 AD2d 223, lv denied 98 NY2d 641; People v Kulakov, 278 AD2d 519, lv denied 96 NY2d 785). Concur — Andrias, J.P., Saxe, Buckley and Lerner, JJ.